DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2020 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, and Species A-1 corresponding to claims 3, 5, 7, 9, 10, 12, and 30, in the response filed 1/15/2021 is acknowledged.  Claims 13-15, 18-20, 23, 24, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim.  All prior Office Action rejections pertaining to the non-elected claims are automatically withdrawn in view of their non-election.

Specification
3.	The amendment to the specification filed on 4/27/2020 is accepted.
Claim Rejections - 35 USC § 112
4.	The rejection of claim 3, and thus dependent claims 5-13, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the removal of the subject matter.

Claim Rejections - 35 USC § 102/ 35 USC § 103
5.	The rejection of claims 3, 5, 7, 9, 10, 12 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scordilis-Kelley et al. (US 2014/0255759) is withdrawn in view of the amendments provided. 

Claim Rejections - 35 USC § 103
6.	Claims 3, 5, 7, 9, 10, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0217992) in view of Laramie et al. (US 2016/0344067) and further evidenced by Debe et al. (US 2008/0020923).
	Regarding claim 3, Li teaches a lithium-sulfur battery comprising:
	a cathode comprising a cathode active material comprised of one or more of elemental sulfur and lithium sulfide (P106); 
an anode comprising an anode active material comprised of lithium (P90); 
an electrolyte (P94-96); and 
a separator coated with a metal oxide layer (“separator stability enhancing layer”) such as MnO2 or V2O5, among other materials (P11-13).  The metal oxide layer (“separator stability enhancing layer”) is coated by way of vapor deposition directly onto the cell separator (P21, 69).  As evidenced by Debe, vapor deposition techniques provide for a conformally coated layer (P54).   Thus, the vapor deposited metal oxide layer (“separator stability enhancing layer”) of Li conformally coated with the metal oxide layer (“separator stability enhancing layer”).  
Li fails to teach the cathode active material is coated with a cathode stability enhancing layer and the anode active material is coated with an anode stability enhancing layer, each of said stability enhancing layers comprising one or more of a metal oxide, a metal nitride, a metal sulfide, and a metal phosphate as claimed.  In the same field of endeavor, Laramie teaches protective layers for electrochemical cells and specifically lithium-sulfur batteries (25-26), wherein one or more ion-conducting protective layers are applied to the electrodes that may be an anode and/or cathode (P106, 151; entire disclosure), and wherein the ion-conductive layers are comprised of an inorganic material such as aluminum oxide (Al2O3), silicon oxide (SiO2), lithium oxide, nitrides, sulfides, etc. (P53-54), and wherein the ion-conducting protective layers are coated on the active material (P23-24, 31, 39, 45-46; Fig. 2A-2B).  Laramie explicitly describes the ion-conductive layers as offering the advantages of mechanical stability and chemical stability (P27) (i.e., the layers are stability enhancing layers).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the cathode and anode active materials of Li with respective lithium-ion conductive layers taught as stability enhancing (P27) (i.e., “stability enhancing layers”) comprised of an inorganic material such as aluminum oxide (Al2O3), silicon oxide, lithium oxide, nitrides, sulfides, etc. (P53) given the technique and configuration is known in the art as taught by Laramie, thereby providing the ability to protect the electrodes of the electrochemical cell (P2; full disclosure).  
Of note is the claim is a product-by-process claim given the language of a cathode active material coated with a cathode stability enhancing layer; an anode active material coated with an conformally coated with a separator stability enhancing layer.  The Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The product-by-process limitations outlined above in terms of the cathode active material and the anode active material coated with a respective stability enhancing layer does not impart any further specific structural characteristic to the product.  The product-by-process limitation of a separator that is conformally coated with a separator stability enhancing layer appears to impart the structure of a separator stability enhancing layer that conforms to the separator.  The prior art cited and detailed above teaches the process technique as claimed.
	Furthermore, it is noted that all of the above layers relied upon for the claimed “stability enhancing” layers intrinsically meet the functional feature of being stability enhancing given they serve to physically separate the cathode active material and anode active material from one another, thereby providing a stability enhancing layer in terms of at least providing physical separation from the entities that can internally short circuit.   A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Additionally, the layers described above have the specific materials later claimed, wherein if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  
Regarding claim 5, Li teaches the separator may comprises a polyolefin substrate such as polyethylene, polypropylene, etc. (P17-18, 80, 106).  
Regarding claim 7, Li teaches wherein the metal oxide layer (“separator stability enhancing layer”) comprises the metal oxide and is MnO2 or V2O5 (P11-13).
Regarding claim 9, Li teaches the electrolyte comprises an organic nonaqueous aprotic liquid electrolyte (P94-96).   
Regarding claim 10, Li teaches the use of an organic nonaqueous aprotic liquid electrolyte (P94-96) and fails to teach the electrolyte is a polymeric electrolyte or polymer gel electrolyte comprised of the polymer electrolytes detailed; however, Laramie teaching analogous art of lithium-sulfur batteries (P25-26) teaches it is known to utilize not only non-aqueous electrolytes including an organic electrolyte such as a liquid, but also gel polymer electrolytes (P127) with suitable examples of the gel polymer electrolyte including polyethylene oxide (P129) with the organic solvents as detailed including at least carbonates, sulfites, sulfones, ethers, glymes, etc. (P127-130; claim 26).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the nonaqueous organic electrolyte of Li for the gel polymer electrolyte or polymer electrolyte material of Laramie given both are well-known, suitable electrolyte materials for a lithium-sulfur battery suitable to separate and electrically insulate the anode and cathode from one another while providing lithium ion conductivity, wherein Laramie teaches any liquid, solid, or gel material capable of these features may be utilized (P125), wherein the substitution provides the predictable result of a specific lithium ion conductivity, cost, and/or safety requirements intrinsic to the specific polymer gel electrolyte selected.   Furthermore, the selection of a known material based on its suitability for its intended prima facie obviousness determination [see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)].  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 30, Li teaches the metal oxide layer (“separator stability enhancing layer”) comprises the metal oxide and is MnO2 or V2O5.  Li as modified by Laramie teaches that both the lithium ion protective layers (“anode/cathode stability enhancing layers) may comprise a metal oxide selected from the group including aluminum oxide (Al2O3) and silicon oxide (SiO2), etc. (P53-54).  

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0217992) in view of Laramie et al. (US 2016/0344067) and further evidenced by Debe et al. (US 2008/0020923) as applied to at least claims 3 and 9 above, and further in view of Kojima (US 2016/0329602).
	Regarding claim 12, Li teaches the use of an organic nonaqueous aprotic liquid electrolyte (P94-96) and fails to teach the electrolyte is a solid electrolyte from the group claimed.  Laramie teaches it is known to utilize not only non-aqueous electrolytes including an organic electrolyte such as a liquid, but also solid electrolytes in lithium-sulfur batteries (P24-25, 125):
“Any suitable liquid, solid, or gel material capable of storing and transporting  ions may be used, so long as the material facilitates the transport of ions (e.g., lithium ions) between the anode and the cathode.  The electrolyte is electronically non-conductive to prevent short circuiting between the anode and the cathode” (P125).

5La3Ta2O12 (P115).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the nonaqueous organic electrolyte of Li for a solid electrolyte given Laramie teaches it is a known technique to utilize any of a solid, liquid or gel material for the electrolyte so long as it meets the functions above (P125), wherein Kojima teaches the specific material of Li5La3Ta2O12 is a known solid electrolyte material suitable for use within a battery (P115), the substitution providing the predictable results of a specific lithium ion conductivity, cost, and/or safety requirements intrinsic to the solid electrolyte selected.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination [see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)].  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

8.	Claims 3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scordilis-Kelley et al. (US 2014/0255759) in view of Mukherjee et al. (US 5,919,587), and further evidenced by Debe et al. (US 2008/0020923).
Regarding claim 3, Scordilis-Kelley teaches a battery 100 (P3, 7, 8-19; Figs. 1-3), comprising:
a cathode comprising a cathode active material (Fig. 1, P28-43) coated with a “cathode stability enhancing layer” [a transition metal chalcogenide that is functionalized and encapsulates the electroactive material as a thin coherent film coating or encapsulation layer of the cation 
Scordilis-Kelley does not explicitly teach that the transition metal chalcogenide coating film/layer (“cathode stability enhancing layer”) is specifically one selected from the group claimed (i.e., “one or more of a metal oxide, metal nitride, metal sulfide, and a metal phosphate”); however, Mukherjee teaches analogous art of a battery comprising a composite cathode including an electroactive sulfur-containing cathode material coated with an electroactive transition metal chalcogenide composition which “encapsulates said electroactive sulfur-containing cathode material, and which retards the transport of anionic reduction products of said electroactive sulfur-containing cathode material” (C5/L18-46), the described function and genus identical to that taught by Scordilis-Kelley (P34).  Mukherjee teaches examples of said transition metal chalcogenide composition including transition metal sulfides and transition metal oxides (e.g., TiS2, CrS2, MoO2, MnO2) (C5/L43-54).  Per MPEP § 2144.07:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the transition metal chalcogenide coating film/layer (“cathode stability enhancing layer”) of Scordilis-Kelley one of a metal sulfide or metal oxide including TiS2, CrS2, MoO2, MnO2 given Mukherjee teaches an analogous configuration of a composite cathode material as detailed above and that a specific example of 2, CrS2, MoO2, MnO2) (C5/L43-54).  
Furthermore regarding claim 3, Scordilis-Kelley teaches an anode comprising an anode active material 202 (P28, 44-70) coated with an “anode stability enhancing layer” [single ion-conductive material 206 exemplified as a ceramic layer such as a metal oxide, metal sulfide, metal nitride, or metal phosphates including the examples of lithium nitride, lithium phosphate, lithium oxides, etc. – P52), wherein the anode active material comprises one or more of lithium or sodium (P4, 44);
an electrolyte 106 (P14, 28); and
a polymeric layer 208' (“a separator”) (see P62-64 which teaches that multi-layered structure 204 can include various numbers of polymer/single-ion conductive pairs as needed with n pairs that can be an integer greater than 1 with specific examples of n including 2, 3, 4, etc. (P63).  Thus, multi-layer structure 204 can take on the following illustrated structure when n = 2:

    PNG
    media_image1.png
    525
    823
    media_image1.png
    Greyscale

Polymer layers 208, 208' are those that include polymers that “are highly conductive towards lithium and minimally conductive toward electrons” (P55) and those “known to be useful in solid polymer electrolytes and gel polymer electrolytes for lithium electrochemical cells” (P55-61) including polyolefin materials such as polypropylene (P58).  Thus, although “polymer layer 208” is not termed “a separator” by Scordilis-Kelley it is a separator in form, function, and composition (P55-61).
	Polymer layer 208' (“separator”) is provided with single-ion conductive material layer 206' (“separator stability enhancing layer”) exemplified as a ceramic layer such as a metal oxide, metal sulfide, metal nitride, or metal phosphates including the examples of lithium nitride, lithium phosphate, lithium oxides, etc., and wherein said single-ion conductive material layer 206' may be deposited by any suitable method including the examples of sputtering, electron beam evaporation, vacuum thermal evaporation, chemical vapor deposition (P54).  
It is the position of the Examiner that the above methods provide for said polymer layer 208' (“separator”) to be conformally coated with the single-ion conductive material layer 206' 
Of note is the claim is a product-by-process claim given the language of a cathode active material coated with a cathode stability enhancing layer; an anode active material coated with an anode stability enhancing layer; a separator that is conformally coated with a separator stability enhancing layer.  The Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The product-by-process limitations outlined above in terms of the cathode active material and the anode active material coated with a respective stability enhancing layer does not impart any further specific structural characteristic to the product.  The product-by-process limitation of a separator that is conformally coated with a separator stability enhancing layer appears to impart the structure of a separator stability enhancing layer that conforms to the separator.  Given 
Scordilis-Kelley teaches said single-ion conductive material layer 206' may be deposited by methods including vapor deposition methods and specifically chemical vapor deposition (P54), and as evidenced by Debe said methods result in a conformal coating (P54), Scordilis-Kelley appears to meet the structure set forth.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from that taught by Scordilis-Kelley.  Regarding product-by-process limitation, see MPEP § 2113. 
	Furthermore, it is noted that all of the above layers relied upon for the claimed “stability enhancing” layers intrinsically meet the functional feature of being stability enhancing given they serve to physically separate the cathode active material and anode active material from one In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 5, Scordilis-Kelley teaches the polymeric layer 208' (“separator”) is selected from the group consisting of a polyolefin layer (“polyolefin membrane”) comprising polypropylene and polytetrafluorethylene (P58).  The polymer layers 208, 208' are those that include polymers that “are highly conductive towards lithium and minimally conductive toward electrons” (P55) and those “known to be useful in solid polymer electrolytes and gel polymer electrolytes for lithium electrochemical cells” (P55-61).  
Regarding claim 9, Scordilis-Kelley teaches wherein the electrolyte comprises one of an organic non-aqueous aprotic liquid electrolyte, a polymeric electrolyte, a polymeric gel electrolyte, a solid electrolyte, or a combination thereof (P71-80).
Regarding claim 10, Scordilis-Kelley teaches wherein the electrolyte is one of the polymeric electrolyte or the polymeric gel electrolyte and wherein the electrolyte is selected from the group consisting essentially of polyethylene oxide, polyimides, polyfluorenes, polyphenylenes, polypyrenes, polyazulene, polynaphthalenes, polyacetylenes, poly p-phenylene vinylenes, polypyrroles, polycarbazoles, polyindoles, polyazepines, polyanilines, polythiophenes, poly 3,4-ethylenedioxythiophenes, poly p-phenylene sulfides, poly 3,4-ethylenedioxythiophenes, or combinations thereof (P78), and wherein the electrolyte further comprises an organic solvent selected from the group consisting of nitriles, carbonates, borates, esters, ethers, sulfones, sulfides, acetals, phosphites, phosphates, or mixtures thereof (P74).

s 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Scordilis-Kelley et al. (US 2014/0255759) in view of Mukherjee et al. (US 5,919,587), and further evidenced by Debe et al. (US 2008/0020923) as applied to at least claims 3 and 9 above, and further in view of Li et al. (US 2014/0217992).
Regarding claim 7, Scordilis-Kelley teaches wherein the single-ion conductive material layer 206' (“separator stability enhancing layer”) is exemplified as a ceramic layer such as a metal oxide including the example of lithium oxides Li2O, LiO, LiO2, LiO2, but fails to disclose a metal oxide from the group claimed including V2O5.  In the same field of endeavor, Li teaches analogous art of a lithium-sulfur battery in which a V2O- lithium-ion conducting layer is coated onto a polypropylene separator (P114).  The construct eliminates polysulfide interaction with the anode (P114), and is an analogous construct to the multi-layered structure 204 of Scordilis Kelley in which a polymeric layer 208' (“separator”) comprised of polypropylene (P58) is coated with a single-ion (e.g. lithium ion) conductive material layer 206' (“separator stability enhancing layer”) that may be comprised of a metal oxide (P52).  Per MPEP § 2144.07:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the metal oxide material of single-ion conductive layer 206' (“separator stability enhancing layer”) of Scordilis-Kelly that of the metal oxide V2O5 given Li teaches an analogous construct as detailed above and that V2O5 is a known metal oxide suitable for the intended purpose of providing a lithium ion conducting layer that prevents 
Regarding claim 30, Scordilis-Kelley as modified by Mukherjee (see rejection of claim 1) teaches the material of the transition metal chalcogenide coating film/layer (“cathode stability enhancing layer”) comprises a metal oxide selected from the group including MoO2, MnO2, 
V2O5 (C5/L51-54).  
Scordilis-Kelley teaches wherein the single-ion conductive material layer 206' (“separator stability enhancing layer”) is exemplified as a ceramic layer such as a metal oxide including the example of lithium oxides Li2O, LiO, LiO2, LiO2, but fails to disclose a metal oxide from the group claimed including V2O5.  In the same field of endeavor, Li teaches analogous art of a lithium-sulfur battery in which a V2O5- lithium-ion conducting layer is coated onto a polypropylene separator (P114).  The construct eliminates polysulfide interaction with the anode (P114), and is an analogous construct to the multi-layered structure 204 of Scordilis Kelley in which a polymeric layer 208' (“separator”) comprised of polypropylene (P58) is coated with a single-ion (e.g. lithium ion) conductive material layer 206' (“separator stability enhancing layer”) that may be comprised of a metal oxide (P52).  Per MPEP § 2144.07:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the metal oxide material of single-ion conductive layer 206' (“separator stability enhancing layer”) of Scordilis-Kelly that of the metal oxide V2O5 2O5 is a known metal oxide suitable for the intended purpose of providing a lithium ion conducting layer that prevents polysulfide interaction (P114) which is the purpose of the single-ion conductive layer 206' (“separator stability enhancing layer”) of Scordilis-Kelly (P5).  Note that Li also teaches at least MnO2 as a suitable material for the lithium-ion conducting layer (P13).

10.  	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scordilis-Kelley et al. (US 2014/0255759) in view of Mukherjee et al. (US 5,919,587), and further evidenced by Debe et al. (US 2008/0020923) as applied to at least claims 3 and 9 above, and further in view of Kojima (US 2016/0329602.
Regarding claim 12, Scordilis-Kelley teaches the use of a solid electrolyte (P71), but fails to disclose the use of the specific solid electrolyte material of Li5La3Ta2O12 as claimed.  Kojima teaches analogous art of a battery and that a suitable solid electrolyte material is Li5La3Ta2O12 (P1115).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the solid electrolyte material of Scordilis-Kelley that of a metal oxide such as Li5La3Ta2O12 given Kojima teaches said material is suitable for use as a solid electrolyte of a battery (P115), wherein the Courts have held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination [see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)].  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Response to Arguments
11.	Applicant's arguments filed 4/27/2020 have been fully considered but are moot in view of the new ground of rejection of record in view of the amendments filed, wherein the arguments presented are not applicable to the updated interpretation of the prior art.  Of note is there are now two rejections against the claims, the purpose of which is to demonstrate the breadth of the claims.  

Conclusion
12.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
Albano et al. (US 2016/0351910) teaches a battery in which the cathode active materials, anode active materials and solid state electrolyte materials all have a nano-engineered coating applied thereto for reducing corrosion and enhancing cycle life (abstract; Fig. 2, P24-33).  Albano teaches examples of the coating materials include Al2O3, ZnO, TiO2, alucone, etc. (P116).  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729